Lundberg Stratton, J.,
dissenting. The appropriate standard for this court’s review is to determine whether there is “some evidence” in the record to support the stated basis for the commission’s order. State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936. I believe the commission’s order adequately explained how nonmedical factors, in combination with Gemind’s medical impairments, permit sustained remunerative employment. The order discussed nonmedical factors such as his age and his ability to read and write as evidence of his ability to be retrained. Gemind produced no vocational report or other evidence that he is incapable of being retrained.
Because the record below contains “some evidence” in support of the commission’s order, I would affirm the judgment of the court of appeals.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.